Name: Council Regulation (EEC) No 798/87 of 16 March 1987 amending Regulation (EEC) No 1514/76 on imports of olive oil originating in Algeria (1986/87)
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce
 Date Published: nan

 21 . 3 . 87 Official Journal of the European Communities No L 79/ 11 COUNCIL REGULATION (EEC) No 798/87 of 16 March 1987 amending Regulation (EEC) No 1514/76 on imports of olive oil originating in Algeria (1986/87) 100 kilograms for the period 1 November 1986 to 31 October 1987 ; Whereas Regulation (EEC) No 1514/76 should be amended accordingly, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament ('), Whereas Article 16 of, and Annex B to, the Cooperation Agreement between the European Economic Community and Algeria (2) stipulate that if Algeria levies a special export charge on imports into the Community of olive oil falling within subheading 15.07 A I of the Common Customs Tariff, the levy applicable to such oil is to be reduced by a fixed amount of 0,60 ECU per 100 kilo ­ grams and by an amount equal to the special charge, but not exceeding 12,09 ECU per 100 kilograms in the case of the reduction provided for in the aforementioned Article and 12,09 ECU per 100 kilograms in the case of the additional amount provided for in the aforementioned Annex B ; Whereas, the aforementioned Agreement was imple ­ mented by Regulation (EEC) No 1514/76 (3), as last amended by Regulation (EEC) No 414/86 (4) ; Whereas the contracting parties have agreed, by Exchange of Letters, to fix the additional amount at 12,09 ECU per Article 1 Article 1 ( 1 ) (b) of Regulation (EEC) No 1514/76 is hereby replaced by the following : '(b) an amount equal to the special charge levied by Algeria on exports of the said oil but not exceeding 12,09 ECU per 100 kilograms, this amount being increased from 1 November 1986 to 31 October 1987 by 12,09 ECU per 100 kilo ­ grams.' Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 March 1987. For the Council The President L. TINDEMANS (') Opinion delivered on 20 February 1987 (not yet published in the Official Journal). (2) OJ No L 263, 27. 9 . 1978 , p. 2. (3) OJ No L 169, 28 . 6 . 1976, p. 24. (4) OJ No L 48 , 26 . 2. 1986, p. 2.